Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 31, 2021 has been entered. Claims 1-19 remain pending in the application.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:
In claim 3, line 3, ‘cm3/cm2/s’ should read “cm3/cm2/s”.
In claim 12, line 1-2, ‘the air permeability’ should read “an air permeability”. Because in claims 13 and 14, ‘an air permeability’ is applied correctly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
9-11 are recited to depend from cancelled claim 4. It is unclear which claims 9-11 are intended to depend from. For examination purpose, claims 9-11 are depended on claim 1 in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zebian et al. (US 2020/0094630) in view of Giannini et al. (WO2017163219).
Regarding claims 1-2, Zebian discloses that, as illustrated in Fig. 1, a pneumatic tire comprising a noise damper (Fig. 1, item 8) made of a porous material and fixed to a tire inner cavity surface, wherein
in the noise damper, hardness under a 25% compressed load measured in accordance with Japanese Industrial Standard JIS K6400-2 in an atmosphere of -60 degrees Celsius is 110 kPa or less and is 90 kPa or less ([0036], lines 1-5; The porous material may be standard ContiSilent® foam with a hardness of 3.5 kPa to 10 kPa which is less than (110 kPa or less) and (90 kPa or less)).  There is a reasonable basis to conclude that the Zebian ContiSilent® foam would exhibit the same hardness at the claimed testing conditions, which meets the claimed property.

Zebian does not explicitly disclose the damping element formed from a porous material having a closed cell. In the same field of endeavor, tyre, Giannini discloses that, the tyre according to the invention comprises a noise reducing element (Fig. 1, item 16) comprising, preferably consisting of, at least one closed-cell foamed polyolefin material, preferably with closed macrocells (ABSTRACT). Giannini discloses that, according to an embodiment, the foamed polyolefin material comprises a number of macrocells in 25 mm less than 30 (pg. 22, lines 5-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian to incorporate or substitute the teachings of Giannini to provide the closed cell having the number of the cells is 55 or less per 25 mm (in 25 mm less than 30 is in the range of 55 or less per 25 mm). Doing so would be possible to provide excellent soundproofing properties and high sealing performance in the tire, as recognized by Giannini ([0017]). 
Regarding claims 9-11, Zebian does not explicitly disclose the number of the cells is from 30 per 25 mm to 51 per 25 mm. Giannini discloses that, the number of cells in 25 mm measured according to the method BS 4443/Met, 4 is of between 40 and 250 ([0190]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian to incorporate or substitute the teachings of Giannini to provide the closed cell having the number of the cells is from 30 per 25 mm to 51 per 25 mm. Doing so would be possible to provide excellent soundproofing properties and high sealing performance in the tire, as recognized by Giannini (pg. 5, lines 1-11 from bottom and pg. 6, lines 1-13). 
Regarding claim 18, Zebian discloses a hardness of 3.5 kPa to 10 kPa for the damping element ([0036]). Thus, Zebian discloses the hardness of the porous material is less than 62 kPa.
Claims 3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zebian et al. and Giannini as applied to claim 1 above, further in view of Aoki et al. (US 2010/0038005).
Regarding claims 3, 12-14, Zebian does not disclose the noise damper having air permeability measured in accordance with Japanese Industrial Standard JIS L1096 is 14 cm3/cm2/s or less. In the same field of endeavor, pneumatic tire, Aoki discloses that, the noise damper (Fig. 1, item 4) having air permeability measured in accordance with Japanese Industrial 12) ([0007], lines 6-7). Because of an air permeability of the sponge member 4 of not higher than 5 cc/cm2/s and larger than 0.1 cc/cm2/s (overlapping) ([0052], lines 1-5 from bottom (Example 3 and Example 4)), Aoki discloses the noise damper has an air permeability of 1.0 cm3/cm2/s or more and 1.8 cm3/cm2/s or more (related to claims 13-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aoki to provide the noise damper having air permeability measured in accordance with Japanese Industrial Standard JIS L1096 is 14 cm3/cm2/s or less, 13 cm3/cm2/s or less, 1.0 cm3/cm2/s or more and 1.8 cm3/cm2/s or more. Doing so would be possible to improve heat resistance and weather resistance of the sponge, as recognized by Aoki ([0014]).
Claims 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zebian et al. and Giannini as applied to claim 1 above, further in view of Yukawa et al. (US 2005/0161138).
Regarding claims 5-7, Zebian in the combination does not explicitly disclose a total volume of the noise damper is 0.1% or more and 20% or less of a total volume of a tire inner cavity. In the same field of endeavor, pneumatic tire, Yukawa discloses that, in the tire a total volume of the noise damper is 0.4% or more and 20% or less of a total volume of a tire inner cavity (overlapping 0.1% or more and 20% or less, 10% or more, 15% or less) ([0008], lines 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate or substitute the teachings of Yukawa to provide that a total volume of the noise damper is 
Regarding claim 15, Zebian in the combination does not explicitly disclose the tire further comprising a tread portion and a tread rubber arranged in the tread portion, wherein the tread rubber has a hardness of 55 degrees or more and 75 degrees or less. Yukawa discloses that, in this light, it is preferred the hardness is 58 to 70 degrees (overlapping) ([0123]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate or substitute the teachings of Yukawa to provide that the tire further comprising a tread portion and a tread rubber arranged in the tread portion, wherein the tread rubber has a hardness of 55 degrees or more and 75 degrees or less. Doing so would be possible to improve the noise reduction in the tire.
Claims 8, 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zebian et al. (US 2020/0094630) and Giannini et al. (WO2017163219, English version based on US2019/0092103) as applied to claim 1 above, further in view of Uno et al. (US 2017/0306123).
Regarding claims 8, 16-17, Zebian discloses a hardness of 3.5 kPa to 10 kPa for the damping element ([0036]). However, Zebian does not explicitly disclose the hardness of the porous material having a hardness from 62 kPa to 83 kPa.
In the same field of endeavor, polyolefin foam, Uno discloses that the foam of present invention has a 25% compressive hardness of 60 kPa or less. The lower limit of the 25% compressive hardness is not particularly limited but it is typically 25 kPa or more ([0081]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate or substitute the teachings of Uno to provide that the hardness of the porous material having a hardness from 62 kPa to 83 kPa. Doing so would be possible to improve the mechanical strength of the damper in the tire, as recognized by the Uno ([0081]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zebian et al. (US 2020/0094630) in view of Uno et al. (US 2017/0306123).
Regarding claim 19, in the noise damper, hardness under a 25% compressed load measured in accordance with Japanese Industrial Standard JIS K6400-2 in an atmosphere of -60 degrees Celsius is 110 kPa or less and is 90 kPa or less ([0036], lines 1-5; The porous material may be standard ContiSilent® foam with a hardness of 3.5 kPa to 10 kPa which is less than (110 kPa or less) and (90 kPa or less)).  There is a reasonable basis to conclude that the Zebian ContiSilent® foam would exhibit the same hardness at the claimed testing conditions, which meets the claimed property.

However, Zebian does not explicitly disclose in the noise damper, hardness is 50 kPa or more and 110 kPa or less. Uno discloses that the foam of present invention has a 25% compressive hardness of 60 kPa or less. The lower limit of the 25% compressive hardness is not particularly limited but it is typically 25 kPa or more ([0081]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian in the combination to incorporate or substitute the teachings of Uno to provide that the hardness of the porous material having a hardness from 50 kPa to 110 kPa. Doing so would be possible to improve the mechanical strength of the damper in the tire, as recognized by the Uno ([0081]).
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered. 
In response to applicant’s arguments that there is no reasonable basis to conclude the ContiSilent foam disclosed by Zebian would exhibit the same hardness under the test conditions recited in claim 1, it is not persuasive. The foam material (CondiSilent) disclosed by Zebian is designed for tires. There is a possibility that these tires installed with CondiSilent can be used under conditions such as in an atmosphere of -60 degrees Celsius. What conditions the foam material will be used is an intended use and will not have a patent weight.
Regarding arguments that Aoki fails to recognize that the number of closed cells per 25 mm as being a result-effective variable, it is persuasive. However, for further considerations, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742